Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1, 4-5 and 9-11 are pending.  Claims 1-5 and 9-10 are the subject of this FINAL Office Action.  Claim 11 is withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Applicants amend claim 1 to remove “a condition preventing a nucleic acid amplification reaction by the second-primers set” and “wherein said condition [of the first amplification] preventing the nucleic acid amplification reaction by the second-primers set is achieved by using a temperature condition 1 to 20°C higher than the melting temperature (Tm) of the allele specific primer [from the second-primers set]”; add “wherein said competitive nucleic acid is a peptide nucleic acid (PNA) or a locked nucleic acid (LNA)”; and “wherein the length of the competitive nucleic acid is 12 to 50 nucleotides.”  New grounds of rejection are presented below to address these new limitations.

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Alexander et al, Drop-in, drop-out allele-specific PCR: a highly sensitive, single-tube method, Mol Biotechnol. 2004 Nov;28(3):171-4. doi: 10.1385/MB:28:3:171, in view of Parsons et al, Allele-Specific Competitive Blocker-PCR Detection of Rare Base Substitution, In: Keohavong P., Grant S.G. (eds) Molecular Toxicology Protocols. Methods in Molecular Biology™, vol 291. Humana Press. https://doi.org/10.1385/1-59259-840-4:235, 2005, in further view of Sano et al, ABO chimerism with a minor allele detected by the peptide nucleic acid-mediated polymerase chain reaction clamping method, Blood Transfus. 2014 Jul;12(3):431-4. doi: 10.2450/2014.0162-13. Epub 2014 Jan 2 and Dominguez et al, Wild-type blocking polymerase chain reaction for detection of single nucleotide minority mutations from clinical specimens, Oncogene volume 24, pages 6830–6834 (2005).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar allele-specific PCR (AS-PCR) competitive blocker techniques to the AS-PCR technique of Alexander to detect AS-PCR reactions in single tubes with even greater detection limits with a reasonable expectation of success.
	As to claims 1, 4, 9-10, Alexander teaches a single-tube, nested allele-specific PCR using first primers that flank second primer (Fig. 1), primary Primer 1 0.3 pmol, primary Primer 2 1.0 pmol, Secondary Primer 3 10.0 pmol and secondary Primer 4 (ASP primer) 30.0 pmol (Table 1), and “temperature condition” of first anneal temperature 70°C and second anneal temperature of 53°C (pg. 172, col. 1, 2. Materials and Methods).  The Tm of primer 4 is 51.1°C, while the anneal temperature of the “temperature condition” is 70°C, which is a difference of 1-20°C, and is similar to the anneal temperatures of the specification (70°C and 56°C).  Alexander is only one reference that demonstrates that these techniques were very common the art allele-specific PCR art.
	The purpose of the nesting/preamplification in Alexander is to increase mutant strands to increase detection sensitivity and specificity (Abstract, Introduction, Fig. 1).
	Alexander does not explicitly teach a competitive oligo (e.g. blocker) that is entirely PNA or LNA and 12-50 nucleotides.
	However, competitive allele-specific PCR was a very well-known option easily incorporated into the allele-specific PCR of Alexander in order to further increase specificity and sensitivity of low copy number mutant strands just like in Alexander.  For example, Parsons teaches that “Allele-specific competitive blocker-polymerase chain reaction (ACB-PCR) uses a mutant-specific PCR primer with more 3′-terminal mismatches to an abundant or wild-type sequence than to a rare or mutant sequence in order to amplify specifically an allele that differs from the wild-type by a single base pair” (Abstract).  “ACB-PCR [is] a quantitative method that can detect a base pair substitution in the presence of a 105-fold excess of wild-type DNA” (Abstract).  In fact, ACB is easily incorporated into existing AS-PCRs:
Allele-specific amplification (ASA) is one approach for the diagnostic detection of specific point mutations (2). Many different variations of ASA have been reported, all of which use a mutant-specific primer (MSP) to amplify preferentially a rare, “mutant” DNA sequence in a polymerase chain reaction (PCR). With a sensitivity of 10−5, allele-specific competitive blocker (ACB)-PCR is among the most sensitive allele-specific amplification methods (2, 3, 4). Application of ACB-PCR to the detection of several different point mutations has defined a relatively narrow range of ACB-PCR reaction conditions that now can be used to develop the ACB-PCR detection of new mutational targets

(Introduction).  Alexander deliberately tries to increase sensitivity using nested PCR (akin to preamplification to increase low copy number amounts) and primer concentrations (Title, pgs. 171, 173-74).  A skilled artisan would have recognized ACB as another common-place technique in the art to increase sensitivity of mutation detection of low copy number templates just like in Alexander.
	In addition, LNA and PNA blockers (AKA clamps) were very well-known in the art of allele-specific PCR to prevent unwanted amplification of high copy number WT templates and bias the reaction toward low copy number mutant templates.  This is taught, for example, in Sano (pgs. 431 & 432-33).  This technique increases specificity of minor allele detection (pgs. 431 & 433, Fig. 3).  It is also noted that it is well-known in the art that PNAs and LNAs increase Tm of blocker oligonucleotides (Dominguez, Abstract and pgs. 6830-31).  In other words, a skilled artisan would have been motivated to use familiar PNA or LNA blockers to preferentially amplify mutant strands in samples with greater specificity.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ACB techniques to the AS-PCR technique of Alexander to detect AS-PCR reactions with greater sensitivity and specificity with a reasonable expectation of success

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Alexander in view of Parsons, Sano and Dominguez, in further view of YOTANI (2014/0147842).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar allele-specific PCR detection techniques to the AS-PCR technique of Alexander and Parsons to detect AS-PCR reactions with a reasonable expectation of success.
As to claim 1, Alexander, in view of Parsons teaches nested competitive AS-PCR of claim 1.
These references do not explicitly teach ion-exchange chromatography.
However, YOTANI teaches that ion-exchange chromatography is a known detection option for AS-PCR reactions (Abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ion-exchange chromatography to detect AS-PCR reactions as in Alexander in view of Parsons with a reasonable expectation of success.

Notes on Applicants’ Invention
	After describing common competitive blocker allele-specific PCR and common nested PCR approaches (Spec. paras. 0005-08), Applicant’s supposed invention is spelled out at paragraph 0012 of their specification:
The present inventors tried to perform Nested PCR in a homogeneous reaction system and found that, in one-reaction system in which a first-primers set designed to sandwich or flank a mutation site of a gene of interest is mixed with a second-primers set including an ASP corresponding to the mutation, an amplification product can be obtained from a low-frequency mutant gene highly sensitively, and quantitativeness [sic] can be ensured, by including a competitive nucleic acid suppressing an amplification reaction from a wild-type allele of the gene, selecting a certain primer concentration condition, and optionally controlling the cycle numbers of PCR reactions using the first- and second-primers sets, and thereby completing the present invention.

Specific reactions conditions reflecting the principles above were used for one target: EGFR T790M using primers SEQ ID NOS: 3-6 and blocker of SEQ ID NO: 6.  As explained above, and demonstrable with numerous other prior art references recited in the Prior Art section above, the principles of “competitive nucleic acid suppressing an amplification reaction from a wild-type allele of the gene, selecting a certain primer concentration condition, and optionally controlling the cycle numbers of PCR reactions using the first- and second-primers sets” are well-known techniques in the amplification art.  Thus, Applicants are encouraged to amend the claims to require the specific reaction conditions and specific primers and blocker in the specification which presumably yield unexpected results compared to the prior art.

Prior Art
	The following prior art teaches familiar competitive allele-specific PCR: MOSTERT Bet al., KRAS and BRAF mutation status in circulating colorectal tumor cells and their correlation with primary and metastatic tumor tissue, Int. J. Cancer, 2013, 133 (1), pp. 130-141; WO 2016/020710 A1; Morlan et al, Mutation Detection by Real-Time PCR: A Simple, Robust and Highly Selective Method, PLoS One. 2009; 4(2): e4584.
Published online 2009 Feb 25.  Additional prior art is found in the IPRP.
	The following prior art provides motivation to apply nested PCR to common PCR reactions: CN 1654671; Alexander et al, Drop-in, drop-out allele-specific PCR: a highly sensitive, single-tube method, Mol. Biotechnol., 2004, 28(3), pp. 171-174; Zahari et al., A Nested Allele-Specific Multiplex Polymerase Chain Reaction Method for the Detection of DRD2 Polymorphisms, Malays J Med Sci. 2011 Oct-Dec; 18(4): 44–57; Idagu et al, Allele-specific, nested, one tube PCR: application to Pfmdr1 polymorphisms in Plasmodium falciparum, Parasitology. 1999 Jul;119 ( Pt 1):1-6. doi: 10.1017/s0031182099004382; Finckh et al, Allele-specific PCR for simultaneous amplification of both alleles of a deletion polymorphism in intron 6 of the human dopamine 2 receptor gene (DRD2), DNA Seq. 1996;6(2):87-94. doi: 10.3109/10425179609010195; Li et al, A single tube modified allele-specific-PCR for rapid detection of erythromycin-resistant Mycoplasma pneumoniae in Beijing, Chin Med J (Engl). 2012 Aug;125(15):2671-6; US 7442507. Additional prior art is found in the IPRP, and EPO searches.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637